[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence  December 15, 1997
Date of Application  January 5, 1998
Date Application Filed  January 5, 1998
Date of Decision  June 22, 1999
Application for review of sentence imposed by the Superior Court, Judicial District of Ansonia/Milford at Milford.
Milo Altschuler, Defense Counsel, for Petitioner.
Mary Galvin, Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
KLACZAK, JUDGE.
NORKO, JUDGE.
The petitioner, who was 15 years of age at the time of sentencing, was convicted following a plea of guilty to a charge CT Page 10814 of Robbery, 1St degree in violation of CGS § 53a-134. (His case was transferred from the juvenile court to the judicial district).
The victim in this case was a 75 year old man who was parking his car behind his home when he was accosted by three males, including the petitioner who was armed with a 357 magnum. In forcing the victim to surrender his car keys, the petitioner fired the weapon into the air. He also kicked the victim while his companions beat him. The trio then took the victim's car which was later recovered. A witness stated he saw the petitioner put the gun to the victim's head as well. The victim was bloodied and required hospital treatment, including a nose operation.
Although the petitioner had no adult record, he had been on probation and his probation was deemed unsatisfactory. His plea "agreement" was a sentence of 16 years execution suspended after 8 years with probation. The Court gave him consideration and imposed a sentence of 15 years, execution suspended after 7 years, with probation for 5 years.
In view of the heinous nature of the crime, it is clear that the sentence imposed was neither unreasonable nor disproportionate. This Division's authority to modify a sentence is determined by the provisions of P.B. § 43-28. This is not a sentence that should be reduced and the sentence is affirmed.
Klaczak, J.
Norko, J.
O'Keefe, J.
Klaczak, Norko and O'Keefe, J.s, participated in this decision.